DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

Response to Amendment
	The amendment filed 04/26/2021 has been entered. Claims 1 and 4-9 remain pending in the application. 

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 05/17/2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover and the output shaft member are physically separated from one another, as required by claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites the limitation “the cover and the output shaft member are physically separated from one another”. While figure 3 of the instant application shows cover (18) and output shaft member (3) separated from each other by a space, the Specification of the instant application lacks any description on how this space is maintained. The Specification describes the cover and being removable and can be placed in the opening to close the opening. However, one having ordinary skill in the art would recognize that the space between the cover and the output shaft member cannot be maintained since gravity would place the two elements in contact. The specification does not describe in such a way that the space between the cover and the output shaft member can be maintained in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “the cover and the output shaft member are physically separated from one another”. While figure 3 of the instant application shows cover (18) and output shaft member (3) separated from each other by a space, the Specification of the instant application lacks any description on how this space is maintained. It is therefore unclear how the cover and the output shaft member can be physically separated as required by claim 9. The Examiner notes that page 5 of the Remarks filed 04/26/2021 discuss the shaft 36 of Bruns being mounted on the lid 40, and that the new limitations distinguish over Bruns. It appears that the Applicant wished to claim that the cover 18 and the shaft 11b are physically separated, and not that the cover 18 and the output shaft member 3 are physically separated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ono (US 20070110554 A1).
Regarding claim 1, Ono discloses a joint shaft structure (see Fig. 3) comprising: a base member (3, K, element directly to the left of K in the figure); an output shaft member (30) that is supported on one side of the base member (left side in Fig. 3) so as to be rotatable around a rotational axis (L2); and a strain wave gear reducer (22, 25, 26) that rotates the output shaft member relative to the base member by transmitting rotation of a motor (10), disposed in a hollow part of the base member (see Fig. 3), to the output shaft member while reducing a speed of the rotation (see Fig. 3), wherein: the strain wave gear reducer includes: a wave generator (22) fixed to a shaft (21, 15) that is rotated around a longitudinal axis (axis of 21 and 15) coinciding with the rotational axis by a driving force from the motor (see Fig. 3); a substantially cylindrical flexspline (25) having a first end (left side in Fig. 3) and a second end (right side in Fig. 3), an elastic part being provided at the first end (see Fig. 3), the second end being fixed to the base member by a flange (25a) extending radially outward from the elastic part, the elastic part having a shape of a thin-walled cylinder elastically deformable in a radial direction and including a plurality of external teeth arrayed in a circumferential direction on an outer circumferential surface (see paragraph [0028], wherein [t]eeth (not shown) are formed on the outer peripheral surface of the cylindrical portion of the second flexspline 25), and the wave generator being fitted inside the elastic part (see Fig. 3); a ring gear (26) that is disposed on a radially outer side of the flexspline and fixed to the output shaft member (via 29 and B5), and has internal teeth meshing with the external teeth (see paragraph [0030], wherein [t]he second gear portion 26b has a greater number of teeth than the second flexspline 25); the output shaft member has an opening (space between B5) larger than an outside diameter of the wave generator (see Fig. 3), at a position adjacent to the elastic part (to the left in Fig. 3); and a cover (50) that closes the opening in an openable manner (via B7).  
Regarding claim 4, Ono discloses the shaft (15, 21) is a motor shaft provided in the motor (10); and the base member (3, K, element directly to the left of K in the figure) is provided with a through-hole (hole through element directly to the left of K in the figure) having an opening diameter smaller than an outside diameter of the wave generator (22) but larger than an outside diameter of the motor shaft (see Fig. 3), and with a motor mount (13) on which the motor having the motor shaft passed through the through-hole is mounted (see Fig. 3).  
Regarding claim 5, Ono discloses a horizontal articulated robot (Fig. 1 and 3 rotated 90 degrees clockwise) comprising the joint shaft structure according to claim 1 (see rejection of claim 1 above), wherein: the rotational axis (L2) extends along a vertical direction (up down direction in Fig. 3 rotated 90 degrees clockwise); and the output shaft member (30) is disposed above or below the base member (3, K, element directly to the left of K in the figure; 30 is located above 3, K, element directly to the left of K in the figure when Fig. 3 is rotated 90 degrees clockwise). Note: Fig. 1 and Fig. 3 of Ono disclose a vertical articulated robot with the output shaft member disposed to the left of the base member. However, a simple 90 degree rotation of the figure results in the above limitations. For example, the device in Fig. 1 of Ono can be mounted on to the floor, while a 90 degree rotation of the device can be mounted on a wall. In other words, a reorientation of the device of Ono would not produce a new and patentably distinct device.    
Regarding claim 6, Ono discloses the rotation axis (L2) extends in a vertical direction (up and down in Fig. 3 rotated 90 degrees clockwise); the output shaft member (30) is disposed above the base member (3, K, element directly to the left of K in the figure; 30 is located above 3, K, element directly to the left of K in the figure when Fig. 3 is rotated 90 degrees clockwise); and the opening (space between B5) in the output shaft member is located vertically above the flexspline (the space between B5 is located above 25 in Fig. 3 rotated 90 degrees clockwise). Note: Fig. 1 and Fig. 3 of Ono disclose a vertical articulated robot with the output shaft member disposed to the left of the base member. However, a simple 90 degree rotation of the figure results in the above limitations. For example, the device in Fig. 1 of Ono can be mounted on to the floor, while a 90 degree rotation of the device can be mounted on a wall. In other words, a reorientation of the device of Ono would not produce a new and patentably distinct device.   
Regarding claim 7, Ono discloses the first end (left side in Fig. 3) of the flexspline (25) is positioned vertically above the second end (the left side of 25 is positioned above the right side of 25 when Fig. 3 is rotated 90 degrees clockwise. Note: Fig. 1 and Fig. 3 of Ono disclose a vertical articulated robot with the output shaft member disposed to the left of the base member. However, a simple 90 degree rotation of the figure results in the above limitations. For example, the device in Fig. 1 of Ono can be mounted on to the floor, while a 90 degree rotation of the device can be mounted on a wall. In other words, a reorientation of the device of Ono would not produce a new and patentably distinct device.  
Regarding claim 8, Ono discloses the flange (25a) is directly fixed to the base (at K) and the flexspline (left side of 25 in the figure).  
Regarding claim 9, Ono discloses the cover (50) and the output shaft member (30) are physically separated from one another (via 57).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658